
	
		II
		112th CONGRESS
		2d Session
		S. 2848
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on cermets for ceramic
		  discharge lamps.
	
	
		1.Cermets for ceramic discharge
			 lamps
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Cermets for ceramic discharge lamps and articles thereof, for
						use in ceramic discharge lamps (provided for in subheading
						8113.00.00)FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
